      Case 5:17-cv-00868-MAD-TWD Document 59 Filed 11/16/18 Page 1 of 1




                          ~:~::=::~~ l
                            UNITED STATES DISTRICT COURT


 CNY-;::;OUS;;;;;                                         NEWYORK
 TIPHANI CARBONE, AMALEAH SPICER,
 EMILY HAMELIN, SARITA ARELLANO,
 ANGEL BARDIN, STEPHANIE YABLONSKI,                           Civil Action No.: 5:17-CV-868
 and CARA CAPPELLETTI,
                           Plaintiffs,                                   MAD/TWD

         v.                                                   STIPULATION TO DISMISS
                                                                  COUNTERCLAIMS
 DOUGLAS WATERBURY, E&A
 MANAGEMENT, CO., and ONTARIO
 REALTY, INC.,

                                            Defendants .. 1


        IT IS HEREBY STIPULATED               AND AGREED by and among Plaintiffs/Counter-

Defendants Sarita Arellano, Angel Bardin, Stephanie Yablonski, and Cara Cappelletti, and

Defendants/Counter-Claimants Douglas Waterbury, E&A Management, Co., and Ontario Realty,

Inc. that, pursuant to FRCP 41 (a)(1)(A)(ii), the Counter-Claims by Defendants as to each

referenced Plaintiff shall be dismissed with prejudice, with each party to bear its own costs and

attorneys' fees, including expert witness fees. This stipulation shall not otherwise affect the above-

captioned action.


                                                              DATED: November {~2018



M;;g~'n Cacace, Esq.                                          Li sey H. Hazelton, Esq.
RELMAN, DANE & COLFAX, PLLC                                   HANCOCK ESTABROOK, LLP
Attorney for Plaintiffs                                       Attorneys for Defendants
1225 19th Street, N.W., Suite 600                             1500 AXA Tower I
Washington, D.C. 20036                                        100 Madison Street
                                                              Syracuse,NY 13202




{H3474912.1}
